DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Allowable Subject Matter
Claims 1-15 and 17-23 are allowed.
*
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As explained in Applicant’s remarks in related Application No. 15/892,529 (see pages 8-9), the claimed ratio of benzoic acid to sodium benzoate results in unexpected results in the form of a substantial increase in preservation robustness, as exemplified by Tables 1-3.  For instance, the first example lotion formula (“Example 1”) and the third example lotion formula (“Example 3”) each include the same weight percent (0.18 wt.%) of the organic acid salt, sodium benzoate, However, Table 3 illustrates that Example 1 and Example 3 achieve different amounts of organic acid in the lotion composition.  For instance, Example 1 achieves 0.061 wt.% benzoic acid (an amount within the claimed organic acid range), while Example 3 achieves 0.038 wt.% benzoic acid (an amount outside the claimed organic acid range).  
The variance between organic acid amounts can be attributed to differences in pH between the lotion formulas (e.g., Example 1 has a pH of 3.8 and Example 3 has a pH of 4.6), which can affect dissociation of the organic acid salt.  As a result of achieving an organic acid weight percent within the claimed range, Example 1 achieves .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615